DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/3/2021.
Claim(s) 2, 5-11 and 13 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 3, 4 and 12 is/are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 2/06/2020, 7/2/2021 and 9/3/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Drawings
The drawings were received on 2/6/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, six lines from the bottom notes “the other” which has not previously been defined/noted.  The Examiner suggests changing to “the another”, or something similar.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1, two lines from the bottom notes “the other” which has not previously been defined/noted.  The Examiner suggests changing to “the another”, or something similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“controller configured to...” in claims 1, 3, 4;

“storing portion configured to...” in claim 4;
“first monitoring device...configured to detect...transmit” in claim 12;
“second monitoring device...configure to receive...change...” in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie et al. US 20170147812 (U.S. Patent Application Publications citation #2 listed on IDS dated 2/6/2020) in view of Maeda et al. US 20160294855 and in further view of Unagami et al. US 20170026386.

As to claim 1:
Unagami et al. discloses:
A monitoring device that is one of a plurality of monitoring devices to be attached to a vehicle, ..., the monitoring device comprising:
 (where
“fraud detecting ECU 400a”/”fraud detecting ECU 400b”/”fraud detecting ECU 400c”/FIG. 1/”fraud detecting ECU 2400a”/”fraud detecting ECU 2400b”/”fraud detecting ECU 2400c”/FIG. 30/”head unit 800”/FIG. 30 maps to “plurality of monitoring devices”,
FIG. 1/FIG. 30 maps to “monitoring devices to be attached to a vehicle”,
“monitoring device”,

a receiver configured to receive a result of detection of an abnormality ... that monitors an abnormal state of a second object to be monitored that is different from the first object to be monitored; and
(where
(“In the on-board network system 10 according to Embodiment 1, each of the fraud detecting ECUs 400a to 400c includes a function of acquiring information such as updated fraud detection rules by communicating with the server 500, and updating the fraud detection rules to use for inspecting malicious frames on a bus. In contrast, in the on-board network system 20 according to the present embodiment, a type of ECU called a head unit is responsible for the function of communicating with the server 500, and each fraud detecting ECU updates its fraud detection function by acquiring information such as updated fraud detection rules through the head unit.”; Ujiie et al.; 0188)
(where
“external communication unit 490”/”frame transmitting and receiving unit 410”/FIG. 14/”communicating with the server 500, and updating the fraud detection rules to use for inspecting malicious frames on a bus”/”each fraud detecting ECU updates its fraud detection function by acquiring information such “a receiver configured to receive a result of detection of an abnormality”, where “external communication unit 490”/”frame transmitting and receiving unit 410” maps to “receiver”, FIG. 14 illustrates “configured to receive”, “updating the fraud detection rules”/”updated fraud detection rules” maps to “result”, “malicious frames on bus” maps to “detection of an abnormality”, 
“ECU 400a”/”fraud detecting ECU 400a”/FIG. 24 maps to “another monitoring device”,
“fraudulent ECU”/FIG. 24” maps to “second object”,
“transmission of error frame by fraud detecting ECU”/FIG. 24/”start transmission of frame with message ID “4”...by fraudulent ECU” associated with “fraudulent ECU” is associated with “abnormal state”, where “message ID “4”” maps to “abnormal state”
“ECU 400a” is different than ”fraud detecting ECU 400b”/”fraud detecting ECU 400c”/FIG. 1/”fraud detecting ECU 2400a”/”fraud detecting ECU 2400b”/”fraud detecting ECU 2400c”/FIG. 30/”head unit 800”/FIG. 30” which maps to “different”

a controller configured to change a process to be performed by the monitoring device, according to the result of detection of the abnormality [detected by the other monitoring device], wherein
(“In the on-board network system 10 according to Embodiment 1, each of the fraud detecting ECUs 400a to 400c includes a function of acquiring 
(where
“each fraud detecting ECU updates its fraud detection function by acquiring information such as updated fraud detection rules through the head unit” maps to “configured to change”
“update determining unit 494”/FIG. 14/”head unit” maps to “controller”
“communicating with the server 500, and updating the fraud detection rules”/”fraud detecting ECU updates its fraud detection function by acquiring information such as updated fraud detection rules through the head unit” maps to “change a process”,
”fraud detecting ECU 400b”/”fraud detecting ECU 400c”/FIG. 1/”fraud detecting ECU 2400a”/”fraud detecting ECU 2400b”/”fraud detecting ECU 2400c”/FIG. 30/”head unit 800”/FIG. 30 maps to “monitoring device”,
“ECU 400a”/”fraud detecting ECU 400a”/FIG. 24 maps to “another monitoring device”,

...

the other monitoring device is an electronic control unit, and the second object to be monitored is an electronic control unit or a network in the vehicle.
	(where
 “ECU 400a”/”fraud detecting ECU 400a”/FIG. 24 maps to “the other monitoring device is an electronic control unit”,
“fraudulent ECU”/FIG. 24 maps to “the second object to be monitored is an electronic control unit”,
“bus 200a”/FIG. 1/FIG. 30 maps to “network in the vehicle”

Ujiie et al. teaches performing detection of a fraudulent ECU sending a malicious frame onto a bus, where a fraud detecting ECU detects the malicious frame and transmits an error frame to prevent the reception of the message by other ECUs, where information associated with the malicious frame is communicated to a server, where the server provides updated fraud detection rules to the fraud detecting ECUs via wireless communication or via a head unit.

Ujiie et al. as described above does not explicitly teach:
the monitoring device being configured to monitor an abnormal state of a first object to be monitored
[receive a result of detection of an abnormality] detected by another monitoring device [that monitors an abnormal state of a second object]
[result of detection of the abnormality] detected by the other monitoring device
the monitoring device is an entry-point device, and the first object to be monitored is an entry-point device or a network outside the vehicle, and

However, Maeda et al. further teaches a outside capability which includes:
the monitoring device being configured to monitor an abnormal state of a first object to be monitored
(“The communication start/end detection unit 4283 detects that the head unit 4200 has started communicating with the outside, and requests the mode change instruction unit 4281 to notify the fraud-sensing ECUs 4100a and 4100b of instructions to transition to the check mode. Consequently, for example, if a fraudulent frame is fraudulently transmitted on a bus in the in-vehicle network system from the outside through communication via the head unit 4200, the fraud can be detected by the fraud-sensing ECUs 4100a and 4100b that are in the check mode. It is anticipated that communication from the outside might cause a control program for the head unit 4200 to be fraudulently rewritten and cause the fraudulent frame detection unit 4280, the mode change instruction unit 4281, etc. to malfunction. Instructing the fraud-sensing ECUs 4100a and 4100b to transition to the check mode before communication with the outside makes a fraudulent frame detectable even if the fraudulent frame detection unit 4280, the mode change instruction unit 4281, or the like is subjected to malfunction. Further, the communication start/end detection unit 4283 detects that the head unit 4200 has entered a certain state after communication with the outside has been completed, and requests the mode change instruction unit 4281 to notify the fraud-sensing ECUs 4100a and 4100b of instructions to transition to the standby mode. The certain state after communication with the outside has been 
 (where
“if a fraudulent frame is fraudulently transmitted on a bus in the in-vehicle network system from the outside through communication via the head unit 4200, the fraud can be detected by the fraud-sensing ECUs 4100a and 4100b that are in the check mode. It is anticipated that communication from the outside might cause a control program for the head unit 4200 to be fraudulently rewritten and cause the fraudulent frame detection unit 4280, the mode change instruction unit 4281, etc. to malfunction. Instructing the fraud-sensing ECUs 4100a and 4100b to transition to the check mode before communication with the outside makes a fraudulent frame detectable even if the fraudulent frame detection unit 4280, the “the monitoring device being configured to monitor an abnormal state of a first object to be monitored”, where “ECUs 4100a and 4100b” map to “monitoring device”,
“head unit 4200” maps to “first object”,
“detectable” is considered as requiring “monitor”
“check mode” maps to “configured”
“fraudulent frame detection unit 4280, the mode change instruction unit 4281, etc.” maps to “abnormal state”

the monitoring device is an entry-point device, and the first object to be monitored is an entry-point device or a network outside the vehicle, and
(where
“The communication start/end detection unit 4283 detects that the head unit 4200 has started communicating with the outside” maps to “the monitoring device is an entry-point device”, where “outside” maps to “entry-point device”,
FIG. 30 of Ujiie et al. teaches a “head end unit 800” in communication with “external network 600” which maps to “network outside the vehicle”

Maeda et al. teaches a malfunctioning of a head end unit based on communication of a fraudulent frame received from outside, where Ujiiie et al. further teaches that a head end unit communicates with an outside network.



However, Unagami et al. further teaches a update capability which includes:
[receive a result of detection of an abnormality] detected by another monitoring device [that monitors an abnormal state of a second object]
[result of detection of the abnormality] detected by the other monitoring device
 (“(8) In the third embodiment described above, a head unit has a configuration for communicating with a server that is an external device. Alternatively, an ECU other than the head unit (such as a gateway or a fraud-detection ECU) may have a configuration for communicating with a server. That is, a head unit, a gateway, a fraud-detection ECU, or the like may function as a so-called external communication electronic control unit (that is, an ECU capable of communicating with an external device). In a case where a fraud-detection ECU has a configuration for communicating with a server, upon detecting a malicious frame, the fraud-detection ECU may transmit information indicating the message ID of the frame directly to the server, and may receive updated rule information directly from the server and update the frame rule held therein in accordance with the updated rule information.”; Unagami et al.; 0228)
(“Since an updated data frame is transferred to each bus by a corresponding gateway, fraud-detection ECUs other than the fraud-detection ECU 3100c can also update the frame rules held therein in accordance with the received updated rule information in a manner similar to that for the fraud-detection ECU 3100c.”; Unagami et al.; 0214)
(where
“upon detecting a malicious frame, the fraud-detection ECU may transmit information indicating the message ID of the frame directly to the server, and may receive updated rule information directly from the server and update the frame rule held therein in accordance with the updated rule information”/” fraud-detection ECUs other than the fraud-detection ECU 3100c can also update the frame rules held therein in accordance with the received updated rule information in a manner similar to that for the fraud-detection ECU 3100c” maps to [receive a result of detection of an abnormality] detected by another monitoring device [that monitors an abnormal state of a second object], where “malicious frame” maps to “abnormality”, “detecting a malicious frame” maps to “detection of the abnormality”, “fraud-detection ECUs other than” maps to “another monitoring device”, “indicating the message ID of the frame directly to the server, and may receive updated rule information directly from the server” maps to “result of detection”

Unagami et al. teaches a fraud-detection ECU detecting a malicious frame, communicating information associated with the malicious frame to a server and all fraud-dection ECUs receiving updated rule information as a result of communication the information associated with the malicious frame.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update capability of Unagami et al. into Ujiie et al. By modifying the fraud detecting ECU of Ujiiie et al. to include the update capability as taught by the head end unit of Maeda et al., the benefits of reduced processing load (Ujiie et al.; 0059) with improved safety (Unagami et al.; 0216) are achieved.

As to claim 3:
Ujiie et al. as described above does not explicitly teach:
a detector configured to detect whether or not the first object to be monitored is in an abnormal state, 
wherein the controller changes a detection process to be performed by the detector.

However, Maeda et al. further teaches a sense/mode capability which includes:
a detector configured to detect whether or not the first object to be monitored is in an abnormal state, 
wherein the controller changes a detection process to be performed by the detector.
(“At the starting stage of this example operation, the fraud-sensing ECU 4100a has entered the check mode (sequence S4101). For example, as a result 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sense/mode capability of Maeda et al. into Ujiie et al. By modifying the fraud detecting ECU of Ujiiie et al. to include the sense/mode capability as taught by the head end unit of Maeda et al., where Ujiie et al. and Maeda et al. both teach that a head unit is a type of ECU (Ujiie et al.; 0188, Maeda et al.; 0078), the benefits of reduced processing load (Ujiie et al.; 0059) with reduced bus traffic (Maeda et al.; 0151) are achieved.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie et al. US 20170147812 (U.S. Patent Application Publications citation #2 listed on IDS dated 2/6/2020) in view of Maeda et al. US 20160294855 and in further view of Unagami et al. US 20170026386 and Haga et al. US 20160297401.

As to claim 4:
Ujiie et al. as described above does not explicitly teach:
a storing portion configured to store a log that shows a result of detection of an abnormality of the first object to be monitored,
wherein the controller changes a storage process to be performed by the storing portion.

However, Maeda et al. further teaches a log capability which includes:
a storing portion configured to store a log that shows a result of detection of an abnormality of the first object to be monitored,
(“A fraud-sensing ECU may provide an error notification instead of transmitting an error display message in a case where the fraud-sensing ECU includes a speaker, a display, or the like, or may record a log of an error on a storage medium or the like.”; Maeda et alo.; 0268)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the log capability of Maeda et al. into Ujiie et al. By modifying the fraud detecting ECU of Ujiiie et al. to include the log capability as taught by the head end unit of Maeda et al., where Ujiie et al. and Maeda et al. both teach that a head unit is a type of ECU (Ujiie et al.; 0188, Maeda et al.; 0078), the benefits of reduced processing load (Ujiie et al.; 0059) with reduced bus traffic (Maeda et al.; 0151) are achieved.

However, Haga et al. further teaches a log capability which includes:
wherein the controller changes a storage process to be performed by the storing portion.
(“The fraud-sensing ECU 4100a further determines whether or not recording a log is “enabled”, in accordance with the security action 625 corresponding to the message ID “4” in the security condition table 620 (step S4024). If it is “enabled”, the security processing unit 4130 of the fraud-sensing ECU 4100a additionally writes information on the event of the transmission of a fraudulent frame in the log held in the fraud log holding unit 4160 (step S4025).”; Haga et al.; 0248)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the log capability of Haga et al. into Ujiie et al. By modifying the fraud detecting ECU of Ujiiie et al. to include the log capability as taught by the fraud sensing ECU of Haga et al., the benefits of reduced adverse effects (Haga et al.; 0064) are achieved.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie et al. US 20170147812 (U.S. Patent Application Publications citation #2 listed on IDS dated 2/6/2020) in view of Unagami et al. US 20170026386.

As to claim 12:
Unagami et al. discloses:
A monitoring system comprising:
a first monitoring device to be attached to a vehicle,
(where
“fraud detecting ECU 400a”/FIG. 24 maps to “first monitoring device”,
FIG. 30 illustrates “attached to a vehicle”

configured to detect whether or not a first object to be monitored is in an abnormal state, and
(where
“rules”/Abstract and FIG. 24 illustrated “configured”
“fraudulent ECU”/FIG. 24 maps to “first object”,
“start transmission of frame with message ID “4”...by fraudulent ECU” maps to “abnormal state”

configured to transmit, to a second monitoring device that monitors a second object to be monitored that is different from the first object to be monitored, a result of detection of an abnormality; and
(“In the on-board network system 10 according to Embodiment 1, each of the fraud detecting ECUs 400a to 400c includes a function of acquiring information such as updated fraud detection rules by communicating with the server 500, and updating the fraud detection rules to use for inspecting malicious frames on a bus. In contrast, in the on-board network system 20 according to the present embodiment, a type of ECU called a head unit is responsible for the function of communicating with the server 500, and each fraud detecting ECU 
(where
”fraud detecting ECU 400b”/”fraud detecting ECU 400c”/FIG. 1/”fraud detecting ECU 2400a”/”fraud detecting ECU 2400b”/”fraud detecting ECU 2400c”/FIG. 30/”head unit 800”/FIG. 30 maps to “second monitoring device”,
“external network 600”/FIG. 30/”external communication unit 490”/FIG. 14 maps to “second object”
“fraud detecting ECU 400a” is different than ”fraud detecting ECU 400b”/”fraud detecting ECU 400c”/FIG. 1/”fraud detecting ECU 2400a”/”fraud detecting ECU 2400b”/”fraud detecting ECU 2400c”/FIG. 30/”head unit 800”/FIG. 30 which maps to “different”
“malicious frames” maps to “abnormality”

the second monitoring device to be attached to the vehicle,
FIG. 30 illustrates “the second monitoring device to be attached to the vehicle”,

configured to receive the result of detection of the abnormality transmitted from the first monitoring device, and
(where
“updating the fraud detection rules to use for inspecting malicious frames on a bus. In contrast, in the on-board network system 20 according to the present “configured to receive the result of detection of the abnormality transmitted from the first monitoring device”, where “updates”/”updated” “rules” maps to “result”

the second monitoring device is an entry-point device, and the second object to be monitored is an entry-point device or a network outside the vehicle, and
(where
“fraud-detecting ecu 400b”/”fraud-detecting ecu 400c”/FIG. 1 illustrates communication with “external network 600” which maps to “the second monitorin device is an entry-point device...network outside the vehicle”,
“external communication unit 490”/FIG. 14 maps to “second object”

the first monitoring device is an electronic control unit, and the first object to be monitored is an electronic control unit or a network in the vehicle.
(where
“fraud detecting ECU 400a”/FIG. 24 maps to “the first monitoring device is an electronic control unit”,
“fraudulent ECU”/FIG. 24/”bus 200a”/FIG. 30 maps to “first object to be monitored is an electronic control unit or a network in the vehicle”

Ujiie et al. teaches performing detection of a fraudulent ECU sending a malicious frame onto a bus, where a fraud detecting ECU detects the malicious frame and transmits an error frame to prevent the reception of the message by other ECUs, where information associated with the malicious frame is communicated to a server, where the server provides updated fraud detection rules to the fraud detecting ECUs via wireless communication or via a head unit.

Ujiie et al. as described above does not explicitly teach:
configured to change a process to be performed by the second monitoring device, according to the result of detection of the abnormality, wherein

However, Unagami et al. further teaches a update capability which includes:
configured to change a process to be performed by the second monitoring device, according to the result of detection of the abnormality, wherein
(“(8) In the third embodiment described above, a head unit has a configuration for communicating with a server that is an external device. Alternatively, an ECU other than the head unit (such as a gateway or a fraud-detection ECU) may have a configuration for communicating with a server. That is, a head unit, a gateway, a fraud-detection ECU, or the like may function as a so-called external communication electronic control unit (that is, an ECU capable of communicating with an external device). In a case where a fraud-detection ECU has a configuration for communicating with a server, upon detecting a 
(“Since an updated data frame is transferred to each bus by a corresponding gateway, fraud-detection ECUs other than the fraud-detection ECU 3100c can also update the frame rules held therein in accordance with the received updated rule information in a manner similar to that for the fraud-detection ECU 3100c.”; Unagami et al.; 0214)
(where
“upon detecting a malicious frame, the fraud-detection ECU may transmit information indicating the message ID of the frame directly to the server, and may receive updated rule information directly from the server and update the frame rule held therein in accordance with the updated rule information”/” fraud-detection ECUs other than the fraud-detection ECU 3100c can also update the frame rules held therein in accordance with the received updated rule information in a manner similar to that for the fraud-detection ECU 3100c” maps to “configured to change a process to be performed by the second monitoring device, according to the result of detection of the abnormality”, where “malicious frame” maps to “abnormality”, “detecting a malicious frame” maps to “detection of the abnormality”, “fraud-detection ECUs other than” maps to “second monitoring device”, “updated rule information” maps to “change a process performed”, “indicating the message ID of the frame directly to the server, and may receive “according to the result of the detection”

Unagami et al. teaches a fraud-detection ECU detecting a malicious frame, communicating information associated with the malicious frame to a server and all fraud-dection ECUs receiving updated rule information as a result of communication the information associated with the malicious frame.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update capability of Unagami et al. into Ujiie et al. By modifying the fraud detecting ECU of Ujiiie et al. to include the update capability as taught by the head end unit of Maeda et al., the benefits of reduced processing load (Ujiie et al.; 0059) with improved safety (Unagami et al.; 0216) are achieved.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170013006 – teaches a vehicle with a plurality of fraud-detection ECUs (see FIG. 1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Michael K Phillips/Examiner, Art Unit 2464